      Case 7:20-cv-00434 Document 16 Filed on 04/09/21 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        April 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:20-cv-00434
0.5467 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and JUAN          §
INDALECIO GARCIA,                      §
                                       §
      Defendants.                      §

                                           ORDER

        The Court now considers the parties’ “Joint Motion for Order Establishing Just

Compensation, Confirming Possession, and Distributing Funds on Deposit in the Registry of the

Court for Tracts RGV-RGC-T2003E-1 and RGV-RGC-T2003E-2.”1

        The United States commenced this eminent domain case under the Declaration of Taking

Act2 on December 28, 2020, with a complaint, declaration, and notice3 to obtain one temporary

4-year access and utility easement over Tract RGV-RGC-T2003E-1, which comprises 0.1429

acres, and one temporary tower easement over Tract RGV-RGC-T2003E-2, which comprises

0.4038 acres. The two tracts are located in Starr County, Texas, and are further described in the

United States’ schedules attached to the complaint by metes and bounds and by depiction on a

map.4 The United States initially designated only two interested party Defendants,5 one of which

was the Starr County Tax Assessor-Collector who subsequently disclaimed her interest and was


1
  Dkt. No. 15.
2
  40 U.S.C. §§ 3111–18.
3
  See Dkt. Nos. 1–3.
4
  Dkt. No. 1-1 at 6–12.
5
  Dkt. No. 1-1 at 18.


1/2
       Case 7:20-cv-00434 Document 16 Filed on 04/09/21 in TXSD Page 2 of 2




dismissed.6 The United States accomplished regular service on the only other Defendant,

landowner Juan Indalecio Garcia,7 but he did not appear or answer. On March 24, 2021, pursuant

to Federal Rule of Civil Procedure 71.1(j)(1) and 40 U.S.C. § 3114(b), the United States

deposited $750, its estimated amount of just compensation, in the registry of the Court.8

         In the instant joint motion, the United States and Defendant Garcia, via his attorney

Gregory P. Kerr, seek to memorialize and effectuate their agreement on the possession of the

subject properties, the amount and disbursement of just compensation for the takings, and to

terminate this case.9 The Court finds good cause in the parties’ settlement agreement to conclude

this case and GRANTS the joint motion10 upon the terms that appear in the Court’s final

judgment. Upon entry of the final judgment, this case will terminate.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 9th day of April 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




6
  Dkt. Nos. 8, 10.
7
  Dkt. No. 9.
8
  Dkt. No. 14.
9
  Dkt. No. 15.
10
   Id.


2/2
